Citation Nr: 1425005	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-22 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes mellitus.

6.  Entitlement to an effective date earlier than January 31, 2005, for the award of service connection for diabetes mellitus.

7.  Entitlement to an effective date earlier than October 21, 2011, for the award of diabetic nephropathy with renal dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to July 1996.  He also served in the National Guard from July 2001 through December 2005, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during that time.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2011, which granted a joint motion for partial remand from an August 2011 Board decision including as to the service connection issues remaining on appeal and remanded the issues for additional development.  The appeal arose from an August 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the VARO in St. Petersburg, Florida.  The case was remanded by the Board for additional development in November 2011, March 2013, and September 2013.

The Board notes that the Court's July 2011 order also included the issue of entitlement to service connection for diabetes mellitus.  This issue, however, was resolved in a December 2012 rating decision which established service connection for diabetes mellitus and diabetic nephropathy with renal dysfunction.  

In correspondence received in January 2013 the Veteran expressed disagreement with the effective dates awarded in a December 2012 rating decision.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to service connection for hypertension was previously referred to the Agency of Original Jurisdiction (AOJ).  There is no indication of any subsequent action and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an effective date earlier than January 31, 2005, for the award of service connection for diabetes mellitus and for an effective date earlier than October 21, 2011, for the award of diabetic nephropathy with renal dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A present peripheral neuropathy of the right upper extremity disability is not shown by the evidence of record.

2.  A present peripheral neuropathy of the left upper extremity disability is not shown by the evidence of record.

3.  A present peripheral neuropathy of the right lower extremity disability is not shown by the evidence of record.

4.  A present peripheral neuropathy of the left lower extremity disability is not shown by the evidence of record.

5.  A present GERD disability is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by military service, nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by military service, nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by military service, nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by military service, nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  GERD was not incurred in or aggravated by military service, nor as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining service connection claims by correspondence dated in February 2005.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The development requested on remand in November 2011, March 2013, and September 2013 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) (2013).  Pursuant to the most recent remand, the RO located and associated with the record a missing medical report from a March 2012 VA examination.  There is no indication that a March 2012 VA examination report failed to adequately consider any manifest symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or has died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

In this case, the pertinent evidence of record show that in reports of medical history dated in January 1996, July 2001, and September 2003 the Veteran denied having ever had frequent indigestion or heartburn or numbness or tingling.  Service treatment records are negative for complaint, diagnosis, or treatment for peripheral neuropathy or GERD.  Records show a diagnosis of diabetes mellitus was provided in March 2004.  Service connection was established for diabetes mellitus and diabetic nephropathy with renal dysfunction in a December 2012 rating decision.

VA treatment records dated in March 2005 noted a diabetic foot examination revealed a normal visual examination of the feet, normal sensation of the feet, and normal pulses of the feet.  Records dated in January 2006 noted the Veteran reported pain in the toes, having pain on swallowing, and having a burning sensation in the stomach and a March 2010 report noted right heel soreness.  No diagnoses or treatment were provided.  The March 2010 report, however, indicates the Veteran was provided educational information for peripheral neuropathy.  The available records are negative for complaint, diagnosis, or treatment attributable to peripheral neuropathy or GERD.

VA examinations in December 2011 and March 2012, in essence, found no evidence of diabetic peripheral neuropathy nor GERD related to diabetes mellitus.  The VA examination reports included a checklist for manifest diabetes mellitus complications, but diabetic peripheral neuropathy and GERD were not identified as presently manifest.  

Based upon the evidence of record, the Board finds that present peripheral neuropathy extremity and GERD disabilities are not shown by the evidence of record.  VA medical opinions as to the presently manifest diabetes mellitus complication in this case are persuasive.  The opinions are shown to have been based upon thorough examinations, thorough review of the evidence of record, and adequate consideration of the Veteran's reported symptoms.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his claims as to having peripheral neuropathy and GERD as a result of his service-connected diabetes involve complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  His statements as to these matters are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is considered competent to provide etiology or nexus evidence).  Therefore, there is no competent etiological evidence demonstrating present peripheral neuropathy or GERD disabilities and the claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims.


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for GERD, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran's January 2013 correspondence expressed disagreement with the effective dates awarded for diabetes mellitus and diabetic nephropathy with renal dysfunction in a December 2012 rating decision.  Therefore, these matters must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issues of entitlement to an effective date earlier than January 31, 2005, for the award of service connection for diabetes mellitus and for an effective date earlier than October 21, 2011, for the award of diabetic nephropathy with renal dysfunction.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


